 



Exhibit 10.5
INTEL CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE 2004 EQUITY INCENTIVE PLAN

1.   TERMS OF RESTRICTED STOCK UNIT       This Restricted Stock Unit Agreement
(this “Agreement”), the Notice of Grant delivered herewith (the “Notice of
Grant”) and the Intel Corporation 2004 Equity Incentive Plan (the “2004 Plan”),
as such may be amended from time to time, constitute the entire understanding
between you and Intel Corporation (the “Corporation”) regarding the Restricted
Stock Units (“RSUs”) identified in your Notice of Grant.   2.   SIGNATURE      
If you fail to electronically sign this Agreement within 180 days of the Grant
Date, the RSUs subject to your Notice of Grant will be cancelled, except as
determined by the Corporation in its sole discretion.   3.   VESTING OF RSUs    
  Provided that you remain continuously employed by the Corporation or a
Subsidiary on a full time basis from the Grant Date specified in the Notice of
Grant through each vesting date specified in the Notice of Grant, the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), specified on
the Notice of Grant with respect to such vesting date, except as otherwise
provided in this Agreement. If a vesting date falls on a weekend or any other
day on which the Nasdaq Stock Market (“NASDAQ”) is not open, affected RSUs shall
vest on the next following NASDAQ business day. The number of shares of Common
Stock into which RSUs convert as specified in the Notice of Grant shall be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2004 Plan.       RSUs will vest to the extent provided in and in accordance
with the terms of the Notice of Grant and this Agreement. If your status as an
Employee terminates for any reason except death, Disablement (defined below) or
Retirement (defined below), prior to the vesting dates set forth in your Notice
of Grant, your unvested RSUs will be cancelled.   4.   CONVERSION INTO COMMON
STOCK

1.



--------------------------------------------------------------------------------



 



    Shares of Common Stock will be issued or become free of restrictions as soon
as practicable following vesting of the RSUs, provided that you have satisfied
your tax withholding obligations as specified under Section 11 of this Agreement
and you have completed, signed and returned any documents and taken any
additional action that the Corporation deems appropriate to enable it to
accomplish the delivery of the shares of Common Stock. The shares of Common
Stock will be issued in your name or, in the event of your death or Disablement,
to your executor or personal representative, and may be effected by recording
shares on the stock records of the Corporation or by crediting shares in an
account established on your behalf with a brokerage firm or other custodian, in
each case as determined by the Corporation. In no event will the Corporation be
obligated to issue a fractional share.       Notwithstanding the foregoing,
(i) the Corporation shall not be obligated to deliver any shares of the Common
Stock during any period when the Corporation determines that the conversion of a
RSU or the delivery of shares hereunder would violate any laws of the United
States or your country of residence or employment and/or may issue shares
subject to any restrictive legends that, as determined by the Corporation’s
counsel, is necessary to comply with securities or other regulatory
requirements, and (ii) the date on which shares are issued may include a delay
in order to provide the Corporation such time as it determines appropriate to
address tax withholding and other administrative matters.   5.   LEAVES OF
ABSENCE

  a.   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence under the Intel Leave Guidelines (“PLOA”), your RSUs
will vest only to the extent and during the times specified in this Section 5:

  i.   If the duration of the PLOA is less than thirty (30) days:

  1.   The vesting date set forth in your Notice of Grant for any RSUs that (but
for this provision) would have vested during the PLOA shall be deferred until
the first day that you return to work (i.e., the date that the PLOA is
terminated) or, if you return on a day that the NASDAQ is not open, the next
following NASDAQ business day; and     2.   The vesting date set forth in your
Notice of Grant for any RSUs that are scheduled to vest following the date that
the PLOA is terminated shall not be affected by the PLOA.

  ii.   If the duration of the PLOA equals or exceeds thirty (30) days, the
vesting dates set forth in your Notice of Grant for any RSUs that follow the
commencement of the PLOA shall be deferred beyond the dates

2.



--------------------------------------------------------------------------------



 



      set forth in the Notice of Grant by a period of time equal to the duration
of the PLOA.     iii.   If you terminate employment with the Corporation during
a PLOA, then in addition to the effect on the vesting dates set forth in clause
(a)(i) and (a)(ii) of this Section 5, any RSUs that had not vested prior to the
commencement of the PLOA shall be cancelled as of the date of your termination
of employment, as applicable, except to the extent provided otherwise in
Sections 8 through 10 hereof.

  b.   If you take an approved Leave of Absence other than a PLOA under Intel
Leave Guidelines, the vesting of RSUs shall be unaffected by such absence and
will vest in accordance with the schedule set forth in the Notice of Grant.

6.   SUSPENSION OR TERMINATION OF RSU FOR MISCONDUCT       If at any time the
Committee of the Board of Directors of the Corporation established pursuant to
the 2004 Plan (the “Committee”), including any Subcommittee or “Authorized
Officer” (as defined in Section 8(a)(v) of the 2004 Plan) notifies the
Corporation that they reasonably believe that you have committed an act of
misconduct as described in Section 8(a)(v) of the 2004 Plan (embezzlement,
fraud, dishonesty, nonpayment of any obligation owed to the Corporation, breach
of fiduciary duty or deliberate disregard of Corporation rules resulting in
loss, damage or injury to the Corporation, an unauthorized disclosure of any
Corporation trade secret or confidential information, any conduct constituting
unfair competition, inducing any customer to breach a contract with the
Corporation or inducing any principal for whom the Corporation acts as agent to
terminate such agency relationship), the vesting of your RSUs may be suspended
pending a determination of whether an act of misconduct has been committed. If
the Corporation determines that you have committed an act of misconduct, all
RSUs not vested as of the date the Corporation was notified that you may have
committed an act of misconduct shall be cancelled and neither you nor any
beneficiary shall be entitled to any claim with respect to the RSUs whatsoever.
Any determination by the Committee or an Authorized Officer with respect to the
foregoing shall be final, conclusive, and binding on all interested parties.  
7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs not then
vested shall be cancelled on the date of employment termination, regardless of
whether such employment termination is as a result of a divestiture or
otherwise. For purposes of this Section 7, your employment with any partnership,
joint venture or corporation not meeting the requirements of a Subsidiary in
which the Corporation or a Subsidiary is a party

3.



--------------------------------------------------------------------------------



 



    shall be considered employment for purposes of this provision if either
(a) an the entity is designated by the Committee as a Subsidiary for purposes of
this provision or (b) you are specifically designated as an employee of a
Subsidiary for purposes of this provision.       For purposes of this provision,
your employment is not deemed terminated if, prior to sixty (60) days after the
date of termination from the Corporation or a Subsidiary, you are rehired by the
Corporation or a Subsidiary on a basis that would make you eligible for future
Intel RSU grants, nor would your transfer from the Corporation to any Subsidiary
or from any one Subsidiary to another, or from a Subsidiary to the Corporation
be deemed a termination of employment.   8.   DEATH       Except as expressly
provided otherwise in this Agreement, if you die while employed by the
Corporation, your RSUs will become one hundred percent (100%) vested.   9.  
DISABILITY       Except as expressly provided otherwise in this Agreement and
upon your termination of employment as a result of a determination of
Disablement, your RSUs will become one hundred percent (100%) vested.       For
purposes of this Section 9, “Disablement” shall be determined in accordance with
the standards and procedures of the then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, and in the
event you are not a participant in a then-current Long Term Disability Plan
maintained by the Corporation or the Subsidiary that employs you, “Disablement”
shall have the same meaning as disablement is defined in the Intel Long Term
Disability Plan, which is generally a physical condition arising from an illness
or injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.   10.   RETIREMENT       For
purposes of this Agreement, “Retirement” shall mean either Standard Retirement
(as defined below) or the Rule of 75 (as defined below). Upon your Retirement,
vesting of your RSUs shall be accelerated to the extent provided in Section
10(a) or Section 10(b) below (but not to the extent provided under both
provisions together), whichever results in the greater number of RSUs vesting:

  a.   If you retire at or after age 60 (“Standard Retirement”), then all RSUs
that were scheduled to vest within a number of whole years from the date of your
Retirement determined by dividing the number of years that you have been
employed by the Corporation (measured in complete, whole years) by five (5),
rounded down to the nearest whole number of years, shall vest as of the

4.



--------------------------------------------------------------------------------



 



      date of your Retirement. No vesting acceleration shall occur for any
periods of employment of less than five (5) years; or     b.   If, when you
terminate employment with the entire Corporation, your age plus years of service
(in each case measured in complete, whole years) equals or exceeds 75 (“Rule of
75”), then all RSUs that were scheduled to vest within one year of the date of
your Retirement shall vest as of the date of your Retirement.

11.   TAX WITHHOLDING       RSUs are taxable upon vesting based on the market
value in accordance with the tax laws of the country where you are resident or
employed. RSUs are taxable in accordance with the existing or future tax laws of
the country where you are resident or employed. If you are an U.S. citizen or
expatriate, you may also be subject to U.S. tax laws.       To the extent
required by applicable federal, state or other law, you shall make arrangements
satisfactory to the Corporation or the Subsidiary that employs you for the
payment and satisfaction of any income tax, social security tax, payroll tax,
social taxes, applicable national or local taxes, payment on account or other
tax related to withholding obligations that arise by reason of granting of a
RSU, vesting of a RSU or any sale of shares of the Common Stock (whichever is
applicable).       The Corporation shall not be required to issue or lift any
restrictions on shares of the Common Stock pursuant to your RSUs or to recognize
any purported transfer of shares of the Common Stock until such obligations are
satisfied.       Unless provided otherwise by the Committee, these obligations
will be satisfied by the Corporation withholding a number of shares of Common
Stock that would otherwise be issued under the RSUs that the Corporation
determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs, which
the Corporation determines is sufficient to generate an amount that meets the
tax withholding obligations plus additional shares to account for rounding and
market fluctuations, and to pay such tax withholding to the Corporation. The
shares may be sold as part of a block trade with other participants of the 2004
Plan in which all participants receive an average price. For this purpose,
“Market Value” will be calculated as the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the day your RSUs vest. The
future value of

5.



--------------------------------------------------------------------------------



 



    the underlying shares of Common Stock is unknown and cannot be predicted
with certainty.       You are ultimately liable and responsible for all taxes
owed by you in connection with your RSUs, regardless of any action the
Corporation takes or any transaction pursuant to this Section 11 with respect to
any tax withholding obligations that arise in connection with the RSUs. The
Corporation makes no representation or undertaking regarding the treatment of
any tax withholding in connection with the grant, issuance, vesting or
settlement of the RSUs or the subsequent sale of any of the shares of Common
Stock underlying the RSUs that vest. The Corporation does not commit and is
under no obligation to structure the RSU program to reduce or eliminate your tax
liability.   12.   RIGHTS AS A STOCKHOLDER       Your RSUs may not be otherwise
transferred or assigned, pledged, hypothecated or otherwise disposed of in any
way, whether by operation of law or otherwise, and may not be subject to
execution, attachment or similar process. Any attempt to transfer, assign,
hypothecate or otherwise dispose of your RSUs other than as permitted above,
shall be void and unenforceable against the Corporation.       You will have the
rights of a stockholder only after shares of the Common Stock have been issued
to you following vesting of your RSUs and satisfaction of all other conditions
to the issuance of those shares as set forth in this Agreement. RSUs shall not
entitle you to any rights of a stockholder of Common Stock and there are no
voting or dividend rights with respect to your RSUs. RSUs shall remain
terminable pursuant to this Agreement at all times until they vest and convert
into shares. As a condition to having the right to receive shares of Common
Stock pursuant to your RSUs, you acknowledge that unvested RSUs shall have no
value for purposes of any aspect of your employment relationship with the
Corporation.   13.   DISPUTES       Any question concerning the interpretation
of this Agreement, your Notice of Grant, the RSUs or the 2004 Plan, any
adjustments required to be made thereunder, and any controversy that may arise
under the Standard Terms, your Notice of Grant, the RSUs or the 2004 Plan shall
be determined by the Committee (including any person(s) to whom the Committee
has delegated its authority) in its sole and absolute discretion. Such decision
by the Committee shall be final and binding unless determined pursuant to
Section 16(e) to have been arbitrary and capricious.   14.   AMENDMENTS

6.



--------------------------------------------------------------------------------



 



    The 2004 Plan and RSUs may be amended or altered by the Committee or the
Board of Directors of the Corporation to the extent provided in the 2004 Plan.  
15.   DATA PRIVACY       You explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by the Corporation for the exclusive purpose of
implementing, administering and managing your participation in the 2004 Plan.  
    You hereby understand that the Corporation holds certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Corporation, details of all RSUs or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the 2004 Plan (“Data”). You hereby understand that Data may be
transferred to any third parties assisting in the implementation, administration
and management of the 2004 Plan, that these recipients may be located in your
country or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than your country. You hereby understand that you
may request a list with the names and addresses of any potential recipients of
the Data by contacting your local human resources representative. You authorize
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the 2004 Plan, including any requisite transfer
of such Data as may be required to a broker or other third party with whom you
may elect to deposit any shares of Common Stock acquired under your RSUs. You
hereby understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the 2004 Plan. You hereby
understand that you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You hereby
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the 2004 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.   16.   THE 2004 PLAN AND OTHER
TERMS; OTHER MATTERS

7.



--------------------------------------------------------------------------------



 



  a.   Certain capitalized terms used in this Agreement are defined in the 2004
Plan. Any prior agreements, commitments or negotiations concerning the RSUs are
superseded by this Agreement and your Notice of Grant.         The grant of RSUs
to an employee in any one year, or at any time, does not obligate the
Corporation or any Subsidiary to make a grant in any future year or in any given
amount and should not create an expectation that the Corporation or any
Subsidiary might make a grant in any future year or in any given amount.     b.
  To the extent that the grant of RSUs refers to the Common Stock of Intel
Corporation, and as required by the laws of your country of residence or
employment, only authorized but unissued shares thereof shall be utilized for
delivery upon vesting in accord with the terms hereof.     c.   Notwithstanding
any other provision of this Agreement, if any changes in the financial or tax
accounting rules applicable to the RSUs covered by this Agreement shall occur
which, in the sole judgment of the Committee, may have an adverse effect on the
reported earnings, assets or liabilities of the Corporation, the Committee may,
in its sole discretion, modify this Agreement or cancel and cause a forfeiture
with respect to any unvested RSUs at the time of such determination.     d.  
Nothing contained in this Agreement creates or implies an employment contract or
term of employment upon which you may rely.     e.   Because this Agreement
relates to terms and conditions under which you may be issued shares of Common
Stock of Intel Corporation, a Delaware corporation, an essential term of this
Agreement is that it shall be governed by the laws of the State of Delaware,
without regard to choice of law principles of Delaware or other jurisdictions.
Any action, suit, or proceeding relating to this Agreement or the RSUs granted
hereunder shall be brought in the state or federal courts of competent
jurisdiction in the State of California.     f.   Notwithstanding anything to
the contrary in this Agreement or the applicable Notice of Grant, your RSUs are
subject to reduction by the Corporation if you change your employment
classification from a full-time employee to a part-time employee.     g.   RSUs
are not part of your employment contract (if any) with the Corporation, your
salary, your normal or expected compensation, or other remuneration for any
purposes, including for purposes of computing severance pay or other termination
compensation or indemnity.     h.   In consideration of the grant of RSUs, no
claim or entitlement to compensation or damages shall arise from termination of
your RSUs or diminution in value of the RSUs or Common Stock acquired through
vested RSUs resulting from termination of your active employment by the

8.



--------------------------------------------------------------------------------



 



      Corporation (for any reason whatsoever and whether or not in breach of
local labor laws) and you hereby release the Corporation from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then you shall be deemed
irrevocably to have waived your entitlement to pursue such claim.     i.  
Notwithstanding any terms or conditions of the 2004 Plan to the contrary, in the
event of involuntary termination of your employment (whether or not in breach of
local labor laws), your right to receive the RSUs and vest in RSUs under the
2004 Plan, if any, will terminate effective as of the date that you are no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); furthermore, in the event of
involuntary termination of employment (whether or not in breach of local labor
laws), your right to sell shares of Common Stock that converted from vested RSUs
after termination of employment, if any, will be measured by the date of
termination of your active employment and will not be extended by any notice
period mandated under local law.     j.   Notwithstanding any provision of these
Standard Terms, the Notice of Grant or the 2004 Plan to the contrary, if, at the
time of your termination of employment with the Corporation, you are a
“specified employee” as defined in Section 409A of the Internal Revenue Code
(“Code”), and one or more of the payments or benefits received or to be received
by you pursuant to the RSUs would constitute deferred compensation subject to
Section 409A, no such payment or benefit will be provided under the RSUs until
the earliest of (A) the date which is six (6) months after your “separation from
service” for any reason, other than death or “disability” (as such terms are
used in Section 409A(a)(2) of the Code), (B) the date of your death or
“disability” (as such term is used in Section 409A(a)(2)(C) of the Code) or
(C) the effective date of a “change in the ownership or effective control” of
the Corporation (as such term is used in Section 409A(a)(2)(A)(v) of the Code).
The provisions of this Section 16(j) shall only apply to the extent required to
avoid your incurrence of any penalty tax or interest under Section 409A of the
Code or any regulations or Treasury guidance promulgated thereunder. In
addition, if any provision of the RSUs would cause you to incur any penalty tax
or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Corporation may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

    By your electronic signature, you and Intel Corporation agree that the RSUs
identified in your Notice of Grant are governed by the terms of this Agreement,
the Notice of Grant

9.



--------------------------------------------------------------------------------



 



    and the 2004 Plan. You further acknowledge that you have read and understood
the terms of the RSUs set forth in this Agreement.       FAILURE TO
ELECTRONICALLY SIGN WITHIN 180 DAYS OF THE GRANT DATE WILL RESULT IN
CANCELLATION OF THE RSUs (SEE SECTION 2 OF THIS AGREEMENT).

10.